Title: 12th.
From: Adams, John Quincy
To: 


       Paris afternoon with Mrs. A. upon some business for Mrs. Hay, who is at Beaugency. Mr. Graff au magazin de dentelles Rue des deux portes St. Sauveur. Beaumarchais the author of the too famous Comedy la folle journée ou le mariage de Figaro was taken up the other day, immediately after supper, and carried to St. Lazare where he is imprisoned. I ask’d of somebody what reasons were given for the measure. That is the beauty of the french government, said the gentleman; to lock up a Man without saying why nor wherefore. It is supposed that it was because Beaumarchais wrote a song upon a mandement of the Archbishop of Paris, which warned his People, not to go to see the Comedy, and not to buy the edition of Voltaire that Beaumarchais is printing, or because in a Letter which he printed some days since in the Journal de Paris, he boasted of having surmonté tigres et Lions pour faire jouer sa piece. By tigers and Lions he meant the king and his ministers who were very averse to Figaro’s being acted: but the Queen who favoures it extremely prevailed, and the success the piece had is wonderful. It has run through 74. representations, and unless this event occasions its being stopp’d, it will probably be played a number more times. However that may be, Beaumarchais is not in an agreeable situation now. It is not an easy thing to get out of those prisons.
       
        ............“facilis descensus Averni
        ......
        Sed revocare gradum, superasque evadere ad auras.
        Hoc opus, hic labor est.”
       
       His friends it is said, are not sorry that he is taken up; but are very much offended at his being put into St. Lazare, where none but low fellows are sent: had he been conducted to the Bastille, they would have been quite silent.
      